Citation Nr: 0403271	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-06 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
left total knee replacement.

2.  Entitlement to an evaluation in excess of 10 percent for 
metatarsalgia of the small toe on the left foot.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied the veteran's claims.  

In March 2003, the RO denied service connection for pes 
planus, hallux valgus and a heel spur.  That determination 
has not been appealed.  


REMAND

Following a review of the claims file, the Board finds that a 
remand is required to address due process matters and request 
additional evidentiary development.

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under the new law and 
regulations, first, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The RO has not provided the veteran with notice as required 
by the VCAA, with the exception of a reference to the 
regulatory provisions of 38 C.F.R. § 3.159 in the February 
2003 Statement of the Case (SOC).  Therefore, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  

Additional evidentiary development is also warranted in this 
case.  Records from the VA Montana Healthcare System dated 
from February 2000 to February 2003 are on file.  The most 
recent evidence from this facility, the veteran's primary 
treatment source, dated from February 2003 to present should 
be obtained.  Finally, as the case must be remanded for the 
foregoing reasons, re-examination of the veteran is 
warranted.    

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  Provide the veteran appropriate 
notification under the VCAA for his 
claims for increased ratings.  Such 
notice should 1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.

2.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have recently examined or treated him for 
his left knee and left small toe 
disabilities.  Obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder, including records from the 
VA Montana Healthcare System, dated from 
February 2003 to the present time.  

3.   After the foregoing development has 
been accomplished, schedule the veteran 
for a VA orthopedic examination, limited 
to the left knee and left foot.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left total knee 
replacement and metatarsalgia of the 
left small toe.  

The examiner should note the range of 
motion for the left knee and left small 
toe and should state what is considered 
normal range of motion.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the left knee or left small toe is 
used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

Concerning the left knee, the examiner 
should also state whether there is any 
evidence of severe painful motion or 
weakness; nonunion with loose motion; 
ankylosis; or recurrent subluxation or 
lateral instability, and if so, to what 
extent.  

Concerning the left foot, the examiner 
should discuss in detail the effect of 
the symptomatology resulting from the 
service-connected metatarsalgia of the 
small toe, irrespective of any 
nonservice-connected left foot 
disabilities, on the function of the foot 
and the degree of impairment of function 
to the foot.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above is required by the VCAA and 
subsequent interpretive authority.  If 
further action is required, undertake it 
before further adjudication of the 
claims.

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



